The learned and exhaustive opinion of Surrogate FOWLER makes it unnecessary for us to discuss at length the important and interesting question involved in this case. We regard his reasoning as sound, but prefer to put our decision squarely on the ground that the construction and effect of the will of Madame Franchetti, in so far as it involved an exercise of the power of appointment conferred by the will of her father, is governed by the law of this state, the domicile of the donor of the power, and the situs of the property. The learned surrogate was able to find as a fact that she intended her will in that respect to be construed according to the law of this state and so did not consider it necessary to determine whether as matter of law such an intent would be presumed. We adopt the rule applied in Massachusetts and concur in the reasoning of Chief Justice GRAY in support of it in Sewall v. Wilmer (132 Mass. 131).
The order should be affirmed, with costs.
CULLEN, Ch. J., GRAY, WERNER, COLLIN, CUDDEBACK, HOGAN and MILLER, JJ., concur.
Order affirmed.